Citation Nr: 1326132	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  07-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected major depressive disorder with posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Counsel





INTRODUCTION

The Veteran served on active duty from January 1988 to June 1997.  In March 1997, she was placed on the temporary disability retired list (TDRL), and, on the July 1999 recommendation of a February 1999 Physical Evaluation Board (PEB), she was transferred to the permanent disability retired list by reason of physical disability, effective from October 1, 1999.  

This claim is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2011, the Veteran's claim was remanded for further evidentiary development.  The Board's prior remand directives have been substantially completed, and the Veteran's claims file has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that, although her diabetes mellitus, type II, was not initially diagnosed until December 1999, she experienced manifestations of the disease in October 1997.  The medical evidence of record supports the Veteran's contentions, as a VA clinician opined in an August 2006 VA examination report that her impaired elevated blood glucose level recorded in October 1997 was more likely than not an early manifestation of her diabetes mellitus, type II.  (See the August 2006 VA examination report.)  

However, as noted in the Introduction, the Veteran was transferred to the TDRL in June 1997, where she remained until October 1999 when she was transferred to the permanent disability retirement list.  As such, the medical evidence reflects that the Veteran experienced the initial manifestation of diabetes mellitus, type II, while she was on the TDRL.  

The nature of the Veteran's service during her time on the TDRL is unclear.  This is critical in the present case because service connection for diseases, such as diabetes mellitus, type II, may only be service connected if they are the incurred in, aggravated by, or manifest during a period of active duty or active duty for training (ACDUTRA).  38 U.S.C.A. § 101(22 - 24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty").  

In light of above, the Board concludes that the RO/AMC should take appropriate steps to confirm the nature of the Veteran's service during her time on the TDRL, from March 10, 1997, to October 1, 1999, to include any period(s) of ACDUTRA and inactive duty training (INACDUTRA).  

Also, the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, the RO has not undertaken any efforts to obtain a copy of the favorable SSA decision or the records on which this decision was based.  

Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  While the Veteran has not specifically stated that these records would affect the issue on appeal, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board concludes that the RO/AMC should attempt to obtain a copy of the SSA decision and any medical records upon which that decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Take any appropriate and necessary steps to verify the nature of the Veteran's service from March 10, 1997, to October 1, 1999, to include the dates of each period of active duty, active duty for training and inactive duty training.  The RO/AMC should summarize the findings and include a copy of that summary in the claims file. 

2.  The RO/AMC should obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the medical records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

3.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


